Case: 19-31025     Document: 00515776470         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 March 11, 2021
                                  No. 19-31025                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Arthur Flemming Moler,

                                                           Plaintiff—Appellant,

                                       versus

   Kedric Gasaway; Clara Baty; Ms. Papillion; K. Richard;
   H. Smith; S. Golbert; Y. Welch; Officer Deville,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-983


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Arthur Flemming Moler, federal prisoner # 27271-171, filed in the
   district court a pro se complaint under the Federal Tort Claims Act (FTCA)
   alleging that various employees of the Bureau of Prisons (BOP) improperly



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31025     Document: 00515776470          Page: 2   Date Filed: 03/11/2021




                                   No. 19-31025


   took possession of his legal paperwork and personal property. The district
   court dismissed his lawsuit for lack of jurisdiction. The district court also
   determined that Moler did not warrant leave to proceed in forma pauperis
   (IFP) because his appeal was not taken in good faith. Moler now moves this
   court for leave to proceed IFP on appeal.
          To proceed IFP, Moler must demonstrate financial eligibility and a
   nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). Our inquiry into whether the appeal is taken in good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted). We may deny the IFP
   motion and dismiss the appeal sua sponte if it is frivolous. Baugh v. Taylor,
   117 F.3d 197, 202 & n.24 (5th Cir. 1997); see 5th Cir. R. 42.2.
          Moler contends that (1) the forms provided by the BOP were
   misleading because they inferred that he would be able to sue for damages
   under the FTCA after his administrative remedies were exhausted; (2) the
   district court should have construed his claim as arising under 31 U.S.C.
   § 3723; and (3) the defendants’ loss of Moler’s items that consisted of
   subsistence goods, such as medicine and clothing, should not be considered
   a detention for purposes of 28 U.S.C. § 2680(c) because the BOP was
   required to provide Moler those items as a mandated service. Our review of
   these arguments show that they lack arguable merit. See Ali v. Fed. Bureau of
   Prisons, 552 U.S. 214, 218-28 (2008); Chapa v. U.S. Dep’t of Just., 339 F.3d
   388, 390 (5th Cir. 2003).
          Accordingly, Moler’s motion to proceed IFP on appeal is DENIED
   and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202
   n.24; Howard, 707 F.2d at 220; 5th Cir. R. 42.2. Although Moler was
   released from imprisonment after he filed the notice of appeal in this case,




                                        2
Case: 19-31025      Document: 00515776470           Page: 3     Date Filed: 03/11/2021




                                     No. 19-31025


   the dismissal of this appeal as frivolous counts as a strike under 28 U.S.C.
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-
   63 (2015). Moler is WARNED that if he accumulates three strikes, he may
   not proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                           3